DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20170092820).
Regarding claim 1, Kim discloses that a micro LED display device, comprising:
a micro light emitting unit LS comprising:
a plurality of micro light emitting elements, wherein each of the micro light emitting elements comprises:
a semiconductor structure LS comprising a first type semiconductor layer 113, a light emitting layer 115 and a second type semiconductor layer 117; and 
an electrode structure comprising a first type electrode 123 or 127 and a second type electrode 124 or 128 , wherein the first type electrode and the second type electrode are electrically connected to the first type semiconductor layer 113 and the second type semiconductor layer 117, respectively;
a conductive structure 131a & 132 comprising a first type conductive layer 131a  and a second type conductive layer 132 , wherein the first type conductive layer 131a is electrically connected to the first type electrode 127 or 123, and the second type conductive layer 132is electrically connected to the second type electrode 128 & 124 (Fig. 6A); and 
a substrate 160, wherein the micro light emitting unit LS is disposed on the substrate 160, and the electrode structure 132 & 131a is disposed toward the substrate 160 and comprises a gap therebetween (Fig. 15A).
Reclaim 2, Kim discloses that a color conversion layer disposed on a side of the micro light emitting unit and configured to convert a color of a light 150a of each of the micro light emitting elements (Fig. 15B).
Reclaim 3, Kim discloses that the micro light emitting unit further comprises an insulation layer, the insulation layer 126 is disposed between the conductive structure 131a & 132 and the semiconductor structure, and the insulation layer 126 is configured to isolate the conductive structure and each of the semiconductor structure (Fig. 15B).
Reclaim 4, Kim discloses that the micro light emitting elements are fixed with each other via the insulation layer (Fig. 15B).
Reclaim 5, Kim discloses that the substrate is a display substrate, and the display substrate comprises:
a display area 150C disposed on another side of the micro light emitting unit; and
a non-display area comprising a connector 128 and a working circuit, wherein the working circuit is electrically connected to a control device via the connector (Fig. 15B & 29). 
Reclaim 6, Kim discloses that an isolation layer 134 or 145, wherein the isolation layer is connected between the conductive structure 132 & 131a and the substrate 160, and the isolation layer is configured to isolate the conductive structure and the substrate (Fig. 15A).
Reclaim 7, Kim discloses that the micro light emitting elements are arranged in a matrix, the matrix 145 comprises a plurality of columns and a plurality of rows, and each of the columns is perpendicular to each of the rows (Fig. 15B).
Reclaim 8, Kim discloses that the first type electrodes of a part of the micro light emitting elements arranged in the columns are electrically connected to the first type conductive layer 113; and
the second type electrodes of a part of the micro light emitting elements arranged in the rows are electrically connected to the second type conductive layer 117 (Fig. 15B)
Regarding claim 9, Kim discloses that a manufacturing method of a micro LED display device, comprising:
performing a conductive structure disposing step to dispose a conductive structure 132 & 131a on a plurality of micro light emitting elements of a micro light emitting unit LS; and
performing a substrate 160 disposing step to dispose the micro light emitting unit on a substrate;
wherein the micro light emitting unit is formed by the micro light emitting elements and the conductive structure, and the substrate is disposed toward an electrode structure of each of the micro light emitting elements and comprises a gap therebetween (Fig. 15A).
Reclaim 10. , Kim discloses that performing an insulation layer 126 or 134 disposing step to dispose an insulation layer between a semiconductor structure of each of the micro light emitting elements LS and the conductive structure 132 or 131a: 
performing a first transferring step to transfer the micro light emitting unit on a first temporary substrate via an isolation layer;
performing a growth substrate 101 (Fig. 7A) removing step to remove a growth substrate of the micro light emitting unit from the micro light emitting elements; 
performing a color conversion layer 150a disposing step to dispose a color conversion layer on a side of the micro light emitting unit (Fig. 8A); and 
performing a working circuit connecting step to electrically connect a control device of the substrate with the conductive structure (Fig. 29).
Reclaim 11, Kim discloses that performing a second transferring step to connect the color conversion layer with a second temporary substrate and remove the first temporary substrate from the micro light emitting unit (Fig. 7A - 8A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899